Citation Nr: 0425791	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-13 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to special monthly compensation for loss of 
use of the lower extremities as a result of vestibular 
neuropathy.

2.  Entitlement to service connection for a neuropsychiatric 
disorder, claimed as secondary to vestibular neuropathy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Wichita, Kansas.

A personal hearing was held at the RO before a hearing 
officer in June 2003.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears to the Board that further action must be taken 
under the Veterans Claims Assistance Act of 2000 before the 
claims are decided.  Thus, the claims are remanded.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified, as amended, at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002)) 
(the VCAA), enacted and effective November 9, 2000, applies 
to all claims for VA benefits filed on or after its date of 
enactment or filed before, and not final as of, its date of 
enactment.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).

Regulations implementing the VCAA are, except for specific 
provisions concerning the reopening of previously denied 
claims with new and material evidence, effective from the 
date of the statute's enactment.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  Without providing any rights over 
and above those established in the VCAA, the regulations 
define with additional specificity the duties set out there.  
Id.

The claims on appeal were filed in September 2000.  They are 
subject to the VCAA because they were pending before VA when 
the VCAA became law.  

Under the VCAA, VA owes certain duties to claimants of VA 
benefits that must be discharged before a claim can be 
denied.  When a claim is before it on appeal, the Board 
considers whether any action required by the VCAA remains to 
be performed and will remand the claim for the completion of 
any such needed action.  See Charles, 16 Vet. App. at 373-74.

Notice

The VCAA requires VA to notify a claimant, and the claimant's 
representative, if any, of any information and of any medical 
and lay evidence that VA has determined is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The notice must be furnished upon receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  The notice must explain 
which evidence VA is responsible for obtaining and which 
evidence the claimant is finally responsible for obtaining.  
Quartuccio, 16 Vet. App. at 186.  The notice must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit additional 
information or evidence.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103 provides 
that VA may make a decision on the claim before the one-year 
period has expired without vitiating the notice.  38 U.S.C.A. 
§ 5103(b), as amended by Veterans Benefits Act of 2003, P.L. 
108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103).  This amendment is by 
its terms retroactive to the November 9, 2000 date of 
enactment of the VCAA.  38 U.S.C.A. § 5103(b), as amended by 
Veterans Benefits Act of 2003, P.L. 108-183, Section 701(c), 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103).  

The RO sent letters to the veteran and his representative in 
July 2001 and November 2003 that were intended to serve as 
the notice required under section 5103.  The July 2001 letter 
concerned the service connection claim.  The November 2003 
letter concerned both claims.  The November 2003 letter, 
however, did not describe, or attempt to describe, the type 
of evidence that could substantiate the veteran's claim of 
entitlement to special monthly compensation.  Furthermore, 
neither the July 2001 nor the November 2003 letter succeeded 
in fully describing the evidence that could substantiate the 
veteran's service connection claim.  

The gravamen of that claim as the veteran and his 
representative present it is that he has a neuropsychiatric 
disorder (major depression, as indicated by current 
diagnoses) that came about as a result of his current 
service-connected vestibular neuropathy.  Thus, the veteran 
has asserted a claim for secondary service connection.  The 
criteria for establishing service connection for a disability 
on this basis are stated in 38 C.F.R. § 3.310 (2003).  
Necessarily, these criteria describe the type of evidence 
that is needed to support the claim.  There is medical 
evidence now on file that disputes the contention that the 
veteran's current neuropsychiatric disorder is secondary to 
the vestibular disorder.  A notice describing the evidence 
that is needed to substantiate entitlement to secondary 
service connection for a neuropsychiatric disorder and 
otherwise conforming to the requirements of section 5103 must 
be issued in this case.  Such a notice would ensure that the 
veteran has had the opportunity to bring forward or identify 
any evidence not yet of record that could support his theory 
of his claim.  

Likewise, neither the July 2001 nor the November 2003 letter 
fully described the evidence that could substantiate the 
service connection claim on the alternative basis that the 
current neuropsychiatric disorder was directly related to 
service.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. 
Cir. 2000) (VA's duty to assist extends to all applicable 
theories of a claim, regardless of whether those theories are 
currently supported by the evidence of record or even known 
to the claimant.  Likewise, each claim must be adjudicated 
under all theories, statutes, and regulations applicable 
thereto).  For example, the July 2001 notice referred to the 
presumption that certain conditions, although not shown in a 
veteran's service medical records, were present during 
service if they are manifested within a particular time after 
service, usually one year, but did not specifically refer to 
the presumption concerning psychosis, although evidence 
demonstrating that the veteran had a psychosis during the one 
year presumptive period could help substantiate the claim.  
See 38 C.F.R. § 3.307(a), 3.309(a) (2003).  There is medical 
opinion evidence now on file that supports the proposition 
that the veteran's current neuropsychiatric disorder that has 
been diagnosed as major depression is secondary to PTSD that 
the veteran developed as a result of his service.  Thus, the 
veteran must be given proper notice to satisfy the provisions 
of 38 U.S.C.A. § 5103.

The failure of VA to provide a claimant with a notice 
satisfying section 5103 of the VCAA is remandable error.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).

To ensure that the veteran has had an opportunity to identify 
or provide all evidence that is pertinent to either of his 
claims, the AMC should issue to him and his representative 
notice concerning the evidence that is needed to substantiate 
the claims.  In describing the evidence that could 
substantiate the claim of entitlement to special monthly 
compensation, the notice must take into account the grounds 
of entitlement to special monthly compensation stated in the 
pertinent regulation.  See 38 C.F.R. § 3.350(a)(2)(i), (b)(1) 
(2003).  In describing the evidence that could substantiate 
the claim of entitlement to service connection for a 
neuropsychiatric disorder, the notice must take into account 
both the grounds of entitlement to secondary service 
connection and the grounds of entitlement to service 
connection on the basis of a direct connection of the 
disability to service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2003).  

Development of evidence

The VCAA requires VA to make reasonable efforts to obtain 
records relevant to the claim and to notify the claimant if 
the records could not be secured.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  VA's duty to obtain records 
applies when the claimant, after being requested to do so by 
VA, "adequately identifies [such records] to the Secretary 
and authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  When the records are in the custody of a federal 
department or agency, the VCAA requires VA to continue to try 
to obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  

Under the VCAA, VA must provide the claimant with an 
appropriate notice if it is unable to obtain any records.  
38 C.F.R. § 3.159(e).  The notice must (i) identify the 
records VA was unable to obtain; (ii) explain the efforts VA 
made to obtain the records; (iii) describe any further action 
VA will take regarding the claim, including, but not limited 
to, notice that VA will decide the claim based on the 
evidence of record unless the claimant submits the records VA 
was unable to obtain.  Id.

On remand, the AMC must obtain all medical records and other 
documentation that the veteran or his representative 
identifies as pertinent to either claim.  In addition, the 
AMC must ensure that all VA medical records dated after the 
veteran's service and relevant to either claim that remain 
outstanding are associated with the claims file.  The Board 
notes that in a statement submitted in January 2004 in 
response to the November 2003 notice from the RO, the veteran 
advised that all of his medical care had been furnished by 
VA.  The AMC must provide notice to the veteran and his 
representative conforming to the requirements of the VCAA if 
it is unable to obtain any records.

The VCAA requires VA to supply a medical examination or 
opinion when one is necessary to make a decision on a claim 
for compensation.  38 U.S.C.A. § 5103(A); 38 C.F.R. 
§ 3.159(c)(4).  A VA examination is considered to be 
necessary under the VCAA when there is competent evidence on 
file that a veteran has a current disability or persistent 
and recurring symptoms of disability that in turn may be 
associated with his active service but at the same time, the 
medical evidence is not sufficient to resolve the claim.  
38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. 
§ 3.159(c)(4)(i).  

VA medical examinations have been obtained in conjunction 
with both claims.  However, it appears to the Board that the 
findings obtained during a VA neurological examination 
performed in December 2002 in conjunction with the claim of 
entitlement to special monthly compensation are incomplete.  
The examiner stated in the examination report that he would 
not offer an opinion concerning whether the functioning that 
the veteran has with his lower extremities is equivalent to 
what he would have with an amputation stump and prosthesis.  
The examiner's reason was that no amputation was planned.  

However, the legal standard for an award of special monthly 
compensation for the loss of use of the lower extremities 
requires VA adjudicators to consider the hypothetical 
question.  By this legal standard, "loss of use" of the 
lower extremities "will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump . . . with use of a suitable 
prosthetic appliance."  38 C.F.R. § 3.350(a)(2)(i); see 
38 C.F.R. § 3.350(b)(1).  The test is whether "balance, 
propulsion, etc. . . . . could be accomplished equally well 
by an amputation stump with prosthesis. . . ."  38 C.F.R. 
§ 3.350(a)(2)(i).  Thus, the opinion that the VA examiner did 
not provide is needed to resolve the claim.

Therefore, a supplemental medical opinion from the same VA 
examiner or, if the examiner is not available, a new VA 
examination must be obtained on remand.

The supplemental medical opinion or the examination should be 
obtained only after the RO has made all appropriate efforts 
to associate with the file additional medical records that 
are pertinent to the claim and may remain outstanding.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that the development required 
by the VCAA and its implementing 
regulations, as detailed below, has 
been completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

Provide the veteran and his 
representative with notice concerning the 
kind of evidence or other information 
that is required to substantiate his 
claims of entitlement to special monthly 
compensation for loss of use of the lower 
extremities as a result of vestibular 
neuropathy and to service connection for 
a neuropsychiatric disorder, claimed as 
secondary to vestibular neuropathy.  
§§ 3.303, 3.307, 3.309, 3.310 (2003).

In describing the evidence that would 
substantiate the claims, the notice must 
take into account all potentially 
relevant grounds and theories of service 
connection, including secondary service 
connection, direct service connection and 
the presumption concerning psychosis that 
is manifested to a compensable degree 
within one year after a veteran's 
separation from service.  See 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309, 3.310, 
3.350(a)(2)(i), (b)(1).

The notice should specifically apprise 
the veteran that he may identify or 
submit lay statements as evidence and may 
submit the report concerning any medical 
examination that he may obtain privately 
in conjunction with either claim.

The notice must indicate which evidence 
the veteran is finally responsible for 
obtaining and which evidence VA will 
attempt to obtain on his behalf and must 
meet the other requirements for such 
notices set forth in 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2002).  Quartuccio.  The notice must ask 
the veteran to submit all evidence in his 
possession that is pertinent to his 
claims.  

Send a copy of the notice to the 
veteran's representative.  Allow the 
veteran and his representative 
appropriate time in which to respond.

2.  Make efforts to obtain all medical 
records or other documentation that the 
veteran or his representative identifies 
in response to the notice requested in 
Paragraph 1, above, and are not submitted 
by either of them.  In addition, take 
action to obtain all VA medical records 
dated from the time of the veteran's 
separation from service in November 1978 
to the present concerning the 
disabilities (neuropsychiatric disorder, 
vestibular neuropathy and its 
compromising of the function of the 
veteran's lower extremities) that are the 
subjects of the claims.

Document in the claims folder all action 
taken to obtain this evidence and provide 
appropriate further notice to the veteran 
and his representative concerning any 
evidence that is not obtained.  Such 
notice should be sent only after the AMC 
has made any follow-up requests for 
medical records that appear to be 
required and has determined, for each set 
of medical records, whether further 
efforts to obtain them would be futile.

The notice must (i) identify the specific 
records VA was unable to obtain; (ii) 
explain the efforts VA made to obtain the 
records; (iii) describe any further 
action VA will take regarding the claim, 
including, but not limited to, advising 
the veteran that VA will decide the 
claims based on the evidence of record 
unless he submits the records VA was 
unable to obtain.

3.  Then, secure a supplemental medical 
opinion from the VA examiner who 
performed the December 2002 VA 
neurological examination or a new VA 
examination, if necessary.  

(A)  The supplemental medical opinion 
should indicate whether it is at least as 
likely as not (50 percent likelihood or 
greater) that the loss of use of the 
lower extremities that the veteran has 
incurred by his vestibular neuropathy 
amounts to no remaining effective 
function of the lower extremities other 
than that which the veteran would have 
with amputation stumps and use of a 
suitable prosthetic appliance.  The 
opinion should compare the level of 
balance, propulsion, and other specific 
functions that the veteran now has with 
his lower extremities to what he would 
have if he had amputation stumps with 
suitable prosthetic appliances.  In 
assessing the remaining effective 
function of the lower extremities that 
the veteran now has, the opinion should 
include consideration of functional loss 
that is signified by, and attributable 
to, the inability to perform the normal 
working movements of the lower 
extremities with normal excursion, 
strength, speed, coordination, and 
endurance and the role of pain, 
deformity, adhesions, defective 
innervations, or other pathology in 
bringing about functional loss.

If desired, the veteran may be recalled 
for another examination.

The claims file must be made available to 
the examiner and the examiner is 
requested to confirm that pertinent 
documents therein, including those not of 
record in December 2002, were reviewed in 
conjunction with formulating the 
supplemental opinion.  

A full rationale for all opinions must be 
provided in the supplemental examination 
report.

(B)  However, if the VA examiner who 
performed the December 2002 neurological 
examination is not available, schedule 
the veteran for a new VA neurology 
examination.  

The claims file must be made available to 
the examiner and the examiner is 
requested to confirm that pertinent 
documents therein were reviewed.  All 
tests and studies thought necessary by 
the examiner should be performed.  All 
consultations, including with any 
specialist in rehabilitative medicine, 
thought necessary by the examiner should 
be obtained before the examination report 
is prepared.

The examination report should include:

(i)  a description of any loss of use of 
the lower extremities that has resulted 
from the veteran's vestibular neuropathy, 
from which should be distinguished any 
specific loss of use of the lower 
extremities that has resulted from 
another condition or disorder and not 
from the vestibular neuropathy.  The 
description should enumerate each 
function of the lower extremities (e.g., 
balance, strength, excursion, speed, 
coordination, endurance, etc.) that has 
been lost or reduced and should 
specifically describe any functional loss 
that is attributable to pain, deformity, 
adhesions, defective innervations, or 
other pathology of the lower extremities.

(ii)  a description of the remaining 
effective function of the lower 
extremities;

(iii)  an opinion as to whether it is at 
least as likely as not (50 percent 
likelihood or greater) that the loss of 
use of the lower extremities that the 
veteran has incurred by his vestibular 
neuropathy amounts to no remaining 
effective function of the lower 
extremities other than that which the 
veteran would have with amputation stumps 
and use of suitable prosthetic 
appliances.  The opinion should compare 
the level of balance, propulsion, and 
other specific functions that the veteran 
now has with his lower extremities to 
what he would have if he had amputation 
stumps with suitable prosthetic 
appliances.

A full rationale for all opinions must be 
provided in the examination report.

4.  Then, readjudicate the claims.  
Consider all possible relevant grounds of 
entitlement.  See 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.310, 
3.350(a)(2)(i), (b)(1).  If a benefit 
sought on appeal is not granted in full, 
provide the veteran and his 
representative with a supplemental 
statement of the case.  Include in the 
supplemental statement of the case 
citation to, and a discussion of, all 
statutory and regulatory provisions 
concerning the grounds of entitlement 
considered.  Allow the veteran and his 
representative appropriate time in which 
to respond.

Then, if appellate review is required, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


